DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10964712 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bogdan A. Zinchenko on 1/10/2022.
The application has been amended as follows:
Claim 1 (Currently Amended) A memory system comprising:
	a nonvolatile memory including a plurality of blocks, each of the plurality of blocks 
	a controller configured to: 

	, wherein, in the dummy read operation, a voltage higher than a ground voltage is applied to each word line of the plurality of word lines included in the first block;
	instruct the nonvolatile memory to execute the dummy read operation on a first group of blocks within a first period, the first group of blocks including at least the first block; and
	change, on the basis of a remaining time of the first period, a rate indicating the number of blocks to be a target of the dummy read operation per unit time.
	Claim 2 (Cancelled).
	Claim 7 (Currently Amended) “claim 2” has been changed to --claim 1--.
Claim 11 (Currently Amended)  A method of controlling a nonvolatile memory including a plurality of blocks, each of the plurality of blocks 

	, wherein, in the dummy read operation, a voltage higher than a ground voltage is applied to each word line of the plurality of word lines included in the first block;
	instructing the nonvolatile memory to execute the dummy read operation on a first group of blocks within a first period, the first group of blocks including at least the first block; and
	changing, on the basis of a remaining time of the first period, a rate indicating the number of blocks to be a target of the dummy read operation per unit time.
	Claim 12 (Cancelled).
	Claim 17 (Currently Amended) “claim 12” has been changed to --claim 11--.
					Allowable Subject Matter
Claim(s) 1, 3-11, 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record such as US Publication No. 20190018597, and in light of such record as a whole under 1302.14 MPEP guidance, and also in view of amendments to the Application as found in this Office action, does not teach or suggest the combination of claim limitations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306.  The examiner can normally be reached on M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827